PER CURIAM.
The trial court sentenced appellant as a habitual felony offender, violent career criminal, and prison releasee reoffender. We remand for re-sentencing and instruct the trial court to sentence appellant under only one sentencing provision. Mendez v. State, 761 So.2d 438 (Fla. 4th DCA 2000); Adams v. State, 750 So.2d 659 (Fla. 4th DCA 1999).
We recognize that this decision conflicts with those of other districts, and, thus, certify conflict with Grant v. State, 745 So.2d 519 (Fla. 2d DCA 1999) rev. granted, 761 So.2d 329 (Fla.2000); Smith v. State, 754 So.2d 100 (Fla. 1st DCA 2000), and Alfonso v. State, 761 So.2d 1231 (Fla. 3d DCA 2000).
REVERSED and REMANDED.
FARMER, GROSS and TAYLOR, JJ., concur.